Per Curiam.
This is the second application for leave to appeal from a denial of relief under the Post Conviction Procedure Act. In the first application essentially the same contentions were made as are now presented. Gamble v. Warden, 223 Md. 633, 161 A. 2d 450. Consequently, the lower court by Chief Judge Niles dismissed this second application without a hearing or appointment of counsel, pursuant to Code (1960 Supp.), Art. 27, Sec. 645H.
The dismissal was proper, in that there are no new grounds for relief alleged which could not reasonably have been raised in the original or amended petition, and the application is denied. Code (1960 Supp.), Art. 27, Sec. 645H; Niblett v. Warden, 221 Md. 588, 155 A. 2d 659; Hobbs v. Warden, 219 Md. 684, 148 A. 2d 380.

Application denied.